Exhibit 10.1

LOGO [g44509image001.jpg]

1700 S. Patterson Blvd.  

Dayton, OH 45479-0001

May 24, 2006

Mr. Jonathan Hoak

Law Department

NCR Corporation

 

Re: Separation of Employment

Dear Jon:

We appreciate your years of service to the company and the many contributions
you have made to NCR in your role as Senior Vice President, General Counsel and
Secretary. Your hard work over the years on behalf of NCR is greatly
appreciated, and I and all of your colleagues wish you the best in your future
endeavors.

The purpose of this letter agreement (“Agreement”) is to identify the payments
and other benefits NCR Corporation (“NCR”) will provide to you in connection
with your separation from employment with NCR, in exchange for the release and
other terms contained in this Agreement. The terms of your separation from NCR
are as follows:

 

1. Termination Date. You will remain on active payroll at your current rate of
compensation and current benefits until the earlier of (a) December 31, 2006,
and (b) the date you accept full-time employment elsewhere (your “Termination
Date”). Notwithstanding the foregoing, your role as Senior Vice President,
General Counsel and Secretary will end as of May 28, 2006. As of May 29, 2006,
except as provided in Section 8.b of this Agreement, you will no longer be
considered an executive officer of NCR and shall be deemed to have been removed
from any officer or director positions at any NCR affiliates or subsidiaries.

 

2. Duties through Termination Date. From May 29, 2006 through your Termination
Date, you will be responsible for special projects as assigned by NCR, which
will include serving as Non-Executive Chairman of Prime Technology, and may
include, but not be limited to, the following: consultant on matters related to
Fox River; consultant to the Chief Executive Officer (“CEO”) and others
regarding NCR Government Affairs; and consultant on international business
matters and other matters as determined by the CEO. From May 29, 2006 through
your Termination Date, you will work virtually and the Company will provide you
with support as mutually agreed, including continuation of your current remote
email and cell phone services. In addition to your duties as an



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 2

NCR employee through the Termination Date, you may accept part-time employment
outside the Company, subject to NCR’s advance, written consent and to compliance
with your obligations under Sections 2 and 11-19 of this Agreement, and provided
such part-time employment does not materially interfere with the performance of
your duties as a NCR employee.

 

3. Compensation. If you accept full-time employment elsewhere on or before
December 31, 2006, you will promptly notify NCR of that fact. If you do not
accept full-time employment elsewhere on or before December 31, 2006, then on or
before January 5, 2007, and subject to signing a release of claims as of
December 31, 2006 but otherwise on the same terms as set forth in Section 18 of
this Agreement, you will receive a single payment for 52 weeks of separation pay
based on your current weekly base pay compensation, and during that 52 week
period (through December 31, 2007) NCR will subsidize your COBRA continuation
coverage for health care at the rate for active employees. If you do accept
full-time employment elsewhere on or before December 31, 2006, then upon your
notification to NCR, and subject to signing a release of claims as of a mutually
agreeable date but otherwise on the same terms as set forth in Section 18 of
this Agreement, you will receive a single payment of 52 weeks of separation pay
based on your current weekly base pay compensation, with no COBRA subsidy. If
you violate any of the terms and conditions of this Agreement, including the
notice requirements, non-competition, non-solicitation, non-hire and
non-disparagement clauses, any unpaid separation pay will be cancelled.

 

4. Vacation Pay. You will be paid for any accrued and unused vacation for 2006.

 

5. Management Incentive Plan and Business Performance Plan. You will be eligible
for a Management Incentive Plan (“MIP”) award for your service in 2006 through
May 28. For your service after May 28 through the Termination Date, you will be
eligible for a Business Performance Plan (“BPP”) award, with an eligible target
of 60% of your base pay. Provided you comply with your obligations under
Sections 2 and 11-19 of this Agreement, your individual award will be determined
based solely on NCR’s performance as provided in the MIP and BPP, with no
negative discretion applied to you individually. You will not be eligible for a
MIP or BPP award for 2007.

 

6. Equity Awards. Since your employment with NCR is terminating after you have
reached age 55, your equity awards will receive retirement treatment. Your stock
options and restricted stock awards will continue to vest according to their
terms through your Termination Date. Provided you have not accepted full-time
employment elsewhere on or before December 31, 2006, your restricted stock
awards scheduled to vest on December 31, 2006 will vest on that date. Unvested
restricted stock awards granted prior to 2006 will be forfeited as of your
Termination Date. A pro rata portion of your 2006 grant of performance-based



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 3

restricted stock will vest at the end of the 3-year performance cycle, assuming
performance metrics are met. Your stock options granted prior to 2006 will vest
in full on your Termination Date, and you will have the remainder of their terms
to exercise. Any unvested portion of your options granted in 2006 will be
forfeited, and you will have three years to exercise the vested portion. After
May 28, 2006 you will no longer be subject to NCR black-out period restrictions.
However, if you have actual material inside information, you should not exercise
options until the information becomes public.

 

7. Outplacement. NCR will provide executive outplacement services commensurate
with your level via Right Management Associates for a period up to one year from
the date of this letter. You must initiate the outplacement services within six
months or the services will be forfeited. Please contact Joe Hoyle to initiate
participation in this outplacement program.

 

8. Pension Benefits. Final calculations for all pension benefits described in
this Section 8 will be made as of your Termination Date, and NCR will provide
you with details of those calculations within a reasonable period of time
following such calculations. Both parties will work together in good faith,
consistent with the terms of the applicable pension plans, in an attempt to
resolve any disagreement regarding such calculations, including exchanging
appropriate supporting documentation and information. Notwithstanding any other
provision in this Agreement, in the event the parties are unable to resolve any
disagreement regarding such calculations, the disagreement will be resolved in
accordance with the provisions of Section 19, Arbitration.

 

  a. Qualified Pension. You are vested in a pension from the NCR Pension Plan
and may commence your pension at any time between your Termination Date and age
62. If you commence before age 62, the monthly pension amount will be reduced by
6% for each year of age prior to 62. You may withdraw your cash balance
(Pensionplus) benefit at any time after your Termination Date. The cash balance
benefit may be rolled over into the NCR Savings Plan (discussed further in
Section 9 below), which will give you the opportunity to direct the investment
of this amount. If you withdraw the cash balance benefit before age 59-1/2 and
do not transfer it to another qualified plan or IRA, it will be subject to a 10%
penalty for early withdrawal. Contact the Benefits Center at least 90 days prior
to the date you wish to commence your pension. You can access information about
your qualified pension on the Fidelity website, http://netbenefits.fidelity.com.

 

  b. Nonqualified Pension. You are vested and entitled to participate in a
nonqualified pension from The Retirement Plan for Officers of NCR (SERP II), for
your years as an executive officer, December 1, 1993



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 4

through your Termination Date. This benefit will commence at the same time as
you elect to commence your qualified pension, and will be offset by the amount
of your qualified pension. Your SERP II benefit will be calculated by Fidelity
and paid by NCR payroll in accordance with the terms of the plan, but no SERP II
payments will be made sooner than six (6) months following your Termination
Date. At the time you elect to commence your qualified pension, inform the
Benefits Center representative that you are also entitled to a SERP II benefit.
Since the SERP II calculations are a “back office” process, there is no
information on Fidelity’s website about this benefit. Please contact John
Campanella at x54510 for information about your SERP II benefit.

 

  c. Non-Qualified Excess Plan. You are vested in the NCR nonqualified excess
plan. However, benefits from this plan are offset against the SERP II benefit,
so no additional benefits will be paid from this plan.

 

  d. Mid-Career Hire Supplemental Pension Plan. You are vested in the Mid-Career
Hire Supplemental Pension Plan. Benefits from this plan are paid in addition to
the SERP II benefit, and are paid at the same time as the SERP II benefit.

 

  e. Supplemental Plan for AT&T Transfers. This plan pays a benefit only if the
hypothetical pension benefits from AT&T, assuming employment with AT&T through
the Termination Date, exceed the benefits actually received from NCR. Actuarial
calculations in connection with the proxy have shown that the NCR benefits
exceed the hypothetical benefits from the AT&T Transfer Plan, and therefore no
additional benefit is payable from this plan. A final calculation will be
prepared as of the Termination Date.

 

9. Savings Plan. You are vested in your Savings Plan account. You may take a
distribution from the Savings Plan at any time after your Termination Date. If
you withdraw your Savings Plan benefit before age 59-1/2 and do not transfer it
to another qualified plan or an IRA, it will be subject to a 10% penalty tax for
early withdrawal. To initiate a distribution or obtain information, contact the
NCR Benefits Center at 1-800-245-9035. You may also access your Savings Plan
account online by visiting http://netbenefits.fidelity.com.

 

10. Other Benefits. If you currently have dental or vision coverage or a health
care spending account, you may continue these coverages at your expense through
COBRA. Your life and AD&D insurance and any dependent coverage will end on your
Termination Date. You will have 31 days from your Termination Date to either
convert these coverages to an individual policy or convert to a portability
policy. Contact the Benefits Center if you wish to continue any of your life or
AD&D coverages.



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 5

 

11. Company Property. In accordance with your existing and continuing
obligations to NCR, you agree to return to NCR all NCR property and copies
thereof, including business plans and other property which you received or
prepared or helped to prepare in connection with your employment with NCR. You
agree to return all such property on or before May 28, 2006, except that
property that is reasonably necessary for you to perform your duties under
Section 2, which you agree to return no later than your Termination Date.

 

12. Proprietary Company Information. You affirm your obligation to keep all
“Proprietary Company Information” confidential and not to disclose it to any
third party in the future, subject to any obligation to comply with legal
process. As used in this Agreement, the term “Proprietary Company Information”
includes confidential, technical, marketing, business, financial or other
information related to NCR or any of its subsidiaries or affiliates, not
publicly available. Proprietary Company Information does not include information
which you possessed before your employment with NCR, information that is in the
public domain and information you lawfully receive(d) from a third party not
subject to an obligation of non-disclosure.

 

13. Confidentiality. You agree to keep any portions of this Agreement not
publicly disclosed by NCR confidential and not to disclose its contents to
anyone except your immediate family, your financial consultant, or your
attorney, provided that such persons agree in advance to keep said information
confidential and not disclose it to others.

 

14. Non-Solicitation and Non-Hire. In consideration of NCR’s payment of the
severance benefits in this Agreement, you agree that, for a period of eighteen
months commencing on your Termination Date, you will not, directly or
indirectly, recruit, hire or solicit any exempt employee of NCR, its
subsidiaries or affiliates, or induce any exempt employee of NCR, its
subsidiaries or affiliates to terminate their employment with or otherwise cease
their relationship with NCR, its subsidiaries or affiliates. However, NCR
acknowledges that you are not precluded from hiring any exempt employee of NCR,
its subsidiaries or affiliates who (i) responds to any public advertisement
placed by your next or any subsequent employer; or (ii) has been terminated by
NCR, its subsidiaries or affiliates prior to commencement of employment
discussions between your next or any subsequent employer and the employee, so
long as you have not otherwise violated the terms of this provision.

 

15. Non-Competition. Except as otherwise provided in this paragraph, in
consideration of NCR’s payment of the severance benefits in this Agreement, you



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 6

agree that for a period of eighteen months commencing on your Termination Date,
without the prior written consent of the Chief Executive Officer of NCR, you
will not render services directly or indirectly to, or own any controlling
interest in, any Competing Organization. “Competing Organization” means an
organization listed on Schedule A, as well as any subsidiaries or affiliates of
such companies that become stand-alone companies as a result of a spin-off, IPO
or similar restructuring transaction, and any other person or organization which
is engaged in or about to become engaged in research on or development,
production, marketing, leasing, selling or servicing of a product, process,
system or service which is the same or similar to or competes with a product,
process, system or service manufactured, sold, serviced or otherwise provided by
NCR or its subsidiaries or affiliates to its customers. Notwithstanding the
foregoing, you and NCR agree that, from September 1, 2006, the provisions of
this Agreement will not be deemed to restrict you from providing legal services
to any organization, whether as an employee, consultant or outside counsel,
provided you otherwise comply with your obligations under Sections 11-19 of this
Agreement. You understand that if you breach this section, NCR may sustain
irreparable injury and may not have an adequate remedy at law. As a result, you
agree that in the event of your breach of this section, NCR may, in addition to
any other remedies available to it, bring an action or actions for injunction,
specific performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

16. Nondisparagement. In consideration of NCR’s payment of the severance
benefits in this Agreement, you agree, on a permanent basis, not to speak in a
disparaging fashion about NCR, members of the NCR Board of Directors, members of
NCR management, or NCR’s products, business strategies, services, or other
related matters. NCR agrees, on a permanent basis, that its directors and
executive officers will not speak in a disparaging fashion regarding you,
provided that the foregoing shall not prohibit NCR, its directors or executive
officers or you from making truthful statements when required by order of a
court or other body having jurisdiction, or as otherwise may be required by law
or under an agreement entered into in connection with pending or threatened
litigation pursuant to which the party receiving such information agrees to keep
such information confidential.

 

17. Waiver of Rights. You acknowledge that there are various state, local and
federal laws that prohibit employment discrimination on a number of bases
including, but not limited to, age, sex, race, color, national origin, religion,
disability, sexual orientation or veteran status and that these laws are
enforced through the Equal Employment Opportunity Commission, Department of
Labor and State or Local Human Rights agencies. Such laws include, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. Sec.
2000 et. seq.; the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et.
seq.; the Americans with Disabilities Act, 42 U.S.C. Sec. 12101; the Employee
Retirement



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 7

Income Security Act, as amended 29 U.S.C. Sec. 1001 et. seq.; and 42 U.S.C. Sec.
1981, and other state and local human or civil rights laws as well as other
statutes which regulate employment; and the common law of contracts and torts.
In consideration of this Agreement, you hereby waive and release any rights you
may have as of the date of your execution of this Agreement under these or any
other laws with respect to your employment and termination of employment with
NCR and acknowledge that based on your knowledge as of the date of your
execution of this Agreement, NCR has not (a) discriminated against you,
(b) breached any contract with you, (c) committed any civil wrong (tort) against
you, or (d) otherwise acted unlawfully towards you.

 

18. Release of Claims. You, on behalf of yourself, your heirs, executors,
administrators, successors and assigns, release and discharge NCR and its
successors, assigns, subsidiaries, affiliates, directors, officers,
representatives, agents and employees (“Releasees”) from any and all claims,
(including claims for attorney’s fees and costs), charges, actions and causes of
action with respect to, or arising out of, your employment or termination of
employment with NCR, as well as from all claims for personal injury or other
causes of action, actual or potential, to the date of your execution of this
Agreement. This includes, but is not limited to, claims arising under federal,
state or local laws prohibiting age, sex, race or any other forms of
discrimination or claims growing out of any legal restrictions on NCR’s right to
terminate its employees. You represent that you have not filed any charge or
lawsuit against NCR or any Releasee with any governmental agency or court and
that you will not institute any actions against NCR or any Releasee for any
reason, except that you may file a charge with the Equal Employment Opportunity
Commission concerning claims of discrimination and you may participate in any
manner in an investigation, hearing or proceeding. However, you waive your right
to recover any damages or other relief in any claim or suit brought by you or
the EEOC or any other federal, state or local agency on your behalf, under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(ADEA), the Americans with Disabilities Act (ADA), the Equal Pay Act, or any
other federal, state or municipal discrimination law. If you breach this
paragraph, you understand that you will be liable for all expenses, including
your costs and reasonable attorney’s fees. NCR, on behalf of itself and its
directors, officers, successors and assigns, releases and discharges you from
any and all claims (including claims for attorney’s fees and costs), charges,
actions and causes of action with respect to, or arising out of, your employment
or termination of employment with NCR and of which NCR’s Directors or executive
officers have actual knowledge. This paragraph is not intended to limit you or
NCR from instituting legal action for the sole purpose of enforcing this
Agreement. Nothing in this paragraph is intended to release claims you may have
for defense and/or indemnification by NCR or its insurers with respect to claims
asserted against you in your capacity as an officer or director.



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 8

 

19. Arbitration. Any controversy or claim related in any way to this agreement,
or to your employment relationship with NCR (including, but not limited to, any
claim of fraud or misrepresentation), shall be resolved by arbitration pursuant
to this paragraph and the then current rules and supervision of the American
Arbitration Association (“AAA”). The arbitration shall be held in Dayton, Ohio
before an arbitrator through AAA who is an attorney knowledgeable of employment
law. The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction thereof. The arbitrator shall not have
the power to award punitive or exemplary damages. Issues of arbitrability shall
be determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the AAA. If any portion
of this paragraph is held to be unenforceable, it shall be severed and shall not
affect either the duty to arbitrate or any other part of this paragraph.

 

20. Revocability. You understand that, pursuant to the Older Workers Benefit
Protection Act of 1990, you have the right to consult with an attorney before
signing this Agreement, you have 21 days to consider NCR’s offer before signing
any agreement with respect thereto, and you may revoke any such agreement within
seven (7) calendar days after signing it. Revocation must be made by delivering
a written notice of revocation to Joe Hoyle, NCR Corporation, 1700 S. Patterson
Blvd., Dayton, Ohio 45479. For this revocation to be effective, written notice
must be postmarked no later than the close of business on the seventh day after
you sign this letter agreement. If you revoke this Agreement, you will not
receive any of the benefits described herein.

 

21. Governing Law. This Agreement shall be governed by the laws of the State of
Ohio. If any part of this Agreement is held to be unenforceable, the parties
intend for the remaining portion of this letter agreement to be given full force
and effect.

 

22. Entire Agreement. This Agreement contains the entire agreement between NCR
and you with respect to your termination of employment with NCR and fully
supersedes any and all prior agreements or understandings pertaining to the
subject matter hereof. The terms of any stock option or benefit plans in which
you are a participant will govern the payment of benefits from the respective
plans. You represent and acknowledge that in signing this agreement you have not
relied on any representation or statement not set forth herein made by NCR or
any of NCR’s agents, representatives or attorneys with regard to the subject
matter of this letter agreement. Any waiver or modification of the terms of this
agreement must be in writing and signed by you and NCR.



--------------------------------------------------------------------------------

Jon Hoak

May 24, 2006

Page 9

 

23. Miscellaneous. This Agreement is personal to you and without the prior
written consent of NCR shall not be assignable by you other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by your legal representatives. This Agreement shall inure to
the benefit of and be binding upon NCR and its successors. This Agreement may be
amended, modified or changed only by a written instrument executed by you and
NCR. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. Notwithstanding any other provisions of this
Agreement, NCR may withhold from any amounts payable under this Agreement, or
any other benefits received pursuant hereto, such minimum federal, state and/or
local taxes as shall be required to be withheld under any applicable law or
regulation.

 

24. Acknowledgment. By signing this Agreement, you state that:

 

  (a) You have read it and have had sufficient time to consider its terms;

 

  (b) You understand it and know that you are giving up important rights;

 

  (c) You agree with everything in it;

 

  (d) You have been advised of and are aware of your right to consult an
attorney before signing it.

 

  (e) You have signed it knowingly and voluntarily.

If you are in agreement with this letter agreement, please sign below.

Sincerely,

William Nuti

President and Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ Jonathan Hoak

Jonathan Hoak Date: May 25, 2006